Citation Nr: 1750923	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial compensable evaluation for cervicogenic headaches.
 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1982 to February 1986 and January 1992 to January 1993, along with a period of inactive duty for training from July 13, 1991 to July 14, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from February 2011 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran testified at a hearing at the Winston-Salem RO before a Decision Review Officer. In December 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of the hearings are of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to service connection for a right knee disability. In pertinent part, he contends that he first injured his right knee in service after a fall. Alternatively, he has indicated that during his July 1991 period of inactive duty for training, he was involved in a car accident and injured his knee. Regardless, he later had surgery on his knee in 1998, where the doctor stated that the Veteran had an old tear in his anterior cruciate ligament (ACL). He also apparently reinjured his right knee after falling down a ladder at work in 2004 and underwent a second reconstructive surgery in 2005. 

At the Veteran's May 2015 VA knee examination, the examiner diagnosed the Veteran with an ACL tear and degenerative arthritis, but determined that the Veteran's right knee disability is less likely than not a result of the motor vehicle accident, based on a lack of continuity.  It is not clear that the 1998 surgery was considered, nor was it opined whether the old ACL tear could have resulted from the motor vehicle accident.

The Veteran also seeks entitlement to an initial compensable evaluation for cervicogenic headaches. The Board observes that the Veteran has received some VA treatment for his headaches, including prescription medication.

At the Veteran's May 2015 VA headache examination, the examiner diagnosed the Veteran with chronic tension headaches, which do not result in characteristic prostrating attacks.

In December 2016, Veteran and his representative testified that the Veteran's symptoms had worsened since his most recent and pertinent VA examinations. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). They also challenged the adequacy of the previous examinations. Given the Veteran's testimony and the time period since the Veteran's previous VA examinations, the Board finds that new VA examinations would be of considerable assistance in determining his claim. 

The Board notes that the Veteran has submitted a February 2017 private report pertaining to his headaches, wherein the physician stated that the Veteran suffers from prostrating attacks of migraine headache pain approximately once in 2 months. However, it is unclear to the Board whether this physician had access to the Veteran's entire electronic claims file and had reviewed the various medical treatment reports. As such, a new VA headache examination will help clarify the matter.

The Board further notes that the Veteran has indicated that he has received ongoing VA treatment for his claimed conditions. However, the latest available or pertinent VA treatment records are from approximately 2016. Any outstanding treatment records for the Veteran's claimed disabilities would help shed light on his claim, including any VA treatment he has received for his headaches. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed right knee disability. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

The examiner should then opine whether the Veteran's disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record. 

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then, arrange for a VA headache examination. Forward the entire claims file to a suitably qualified VA examiner to determine the current severity of the Veteran's cervicogenic headaches. In accordance with the latest worksheet for rating cervicogenic headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his cervicogenic headaches. The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected cervicogenic headaches. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

4. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
5. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




